DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-19 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art, Miller (2014/0082017) discloses a system (100) providing a report including information of similar make, model and year as the vehicle for which a VIN was received (Par.22-23) (Fig.2); Stanek et al. (2014/0324275) discloses a service center which identifies known current problems with specific vehicle parts based on a VIN (Par.28); and Thoppae et al. (2016/0335816) discloses a server which identifies potential maintenance issues based on a VIN data of a vehicle based on issues that have occurred to vehicles of similar make, model and year (Par.38), fails to teach alone or in combination:

 “obtain other measured battery test results achieved by vehicles having similar VINs, including a measured battery test result achieved by another vehicle having a similar VIN; compare the measured battery test results to other measured battery test results to provide a further indication of the state of the battery”, in combination with all other elements as recited in independent claim 1. Claims 2-11 depend from claim 1 and are allowable for the same reasons as indicated above.

“obtain another battery test parameter set achieved by vehicles having related vehicle identifications, including the another battery test parameter set being based on a measured battery test result by another vehicle having a related vehicle identification; compare the measured battery test results to the another battery test parameter set to provide a further indication of the state of the battery”, in combination with all other elements as recited in independent claim 12. Claims 13-19 depend from claim 12 and are allowable for the same reasons as indicated above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHALI ALEJANDRA TORRES RUIZ whose telephone number is (571)270-1262. The examiner can normally be reached M-F 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHALI A TORRES RUIZ/Examiner, Art Unit 2859       

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        July 19, 2022